Citation Nr: 0005982	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-17 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for service connected nervous condition.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to July 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO reduced the disability rating for 
schizophrenia from 100 percent to 50 percent.  A subsequent 
rating action by the RO in June 1999 increased the rating for 
this psychiatric disability, now described as schizophrenia, 
major affective disorder, to 70 percent, effective June 1, 
1998, and forwarded the case to the Board for appellate 
review.  Cf.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  In February 1998, the RO proposed a reduction in the 
rating for the service connected schizophrenia from 100 
percent to 50 percent.

2.  The RO offered the veteran the opportunity for a 
reexamination prior to reducing the schizophrenia disability 
rating, but the veteran failed to report for the examination.

3.  A May 1998 rating decision reduced the rating for the 
service connected schizophrenia from 100 percent to 50 
percent, effective from June 1, 1998; the rating was 
subsequently raised to 70 percent, effective from June 1, 
1998.

4.  The veteran's nervous condition, previously diagnosed as 
schizophrenia, is manifested by periods of anxiety and 
stress, including panic attacks occurring about once or twice 
a month, varying degrees of depression, with a depressed and 
anxious affect, and periods of significant occupational 
difficulties during increased stress and anxiety.


CONCLUSION OF LAW

Restoration of a 100 percent rating for the service connected 
nervous condition is not warranted.  38 U.S.C.A. §§ 1155, 
5107, 7104, 7261 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 3.344, 3.655, 4.130, Diagnostic Code 
9204, 9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that this appeal is more appropriately 
described as a request for restoration of a prior rating 
instead of a claim for an increased rating.  As the following 
discussion will describe, the psychiatric condition, then 
described as schizophrenia, was previously rated as 100 
percent disabling.  The veteran appealed the reduction of his 
disability rating, and continues to appeal after the 
subsequent partial rating restoration to 70 percent.     

The veteran appeals the RO's May 1998 reduction of his 
disability rating for schizophrenia from a previous 
disability rating of 100 percent.  To determine the merits of 
the veteran's appeal, it is essential to trace the medical 
and rating history that led to the RO's decision.  In an 
October 1975 rating decision, the RO granted service 
connection for schizophrenia, with a 70 percent rating 
effective from June 28, 1974, the date of receipt of the 
veteran's claim.  Although the veteran's service medical 
records do not provide evidence of a nervous condition in 
service, a June 1974 statement from Lamont Henry, M.D., 
indicates that he started treating the veteran for a nervous 
condition in November 1966, which was less than one year 
following service discharge.  This statement from Dr. Henry 
indicates that the veteran's nervous condition was related to 
his year of combat service in Vietnam, which he had just 
recently completed.  A September 1975 VA examination showed 
that the veteran was very anxious and nervous, and complained 
that he is constantly nervous, has sleep problems, and is 
unable to keep a job because he is either fired or quits the 
job due to his inability to concentrate, his increased 
nervousness and dissatisfaction with the job.  The examiner 
noted that the veteran was hospitalized in 1974 for an 
overdose of medication.  The examiner diagnosed 
schizophrenia.

In a May 1980 rating decision, the RO decreased the veteran's 
schizophrenia rating from 70 percent to 50 percent.  The 
evidence showed that the veteran had not received psychiatric 
treatment in recent years prior to the rating decision, and 
appeared to be showing more initiative and better organized 
with his life than he was previously.  The veteran appealed 
this rating decision, and an April 1981 Board decision 
affirmed the 50 percent schizophrenia rating.  However, in an 
August 1982 rating decision, the RO granted a temporary 100 
percent rating from March 16, 1982 to April 30, 1982, under 
38 C.F.R. § 4.29 for VA hospitalization for major depression, 
medication abuse and passive dependent personality.  His 
schizophrenia rating was then returned to 50 percent 
effective May 1, 1982.               

The veteran applied for a total disability rating based on 
individual unemployability (TDIU) in January 1995, as well as 
an increased rating for schizophrenia.  After initially 
denying the veteran's claims, the RO granted a 100 percent 
schedular disability rating for schizophrenia in a June 1996 
rating decision, effective January 26, 1995, the date of 
receipt of the veteran's TDIU claim.  The 100 percent 
schedular rating was assigned under 38 C.F.R. § 4.16(c), then 
in effect, which provided for such a rating rather than a 
rating under 38 C.F.R. § 4.16 for unemployability.  The RO 
based its decision on a determination that the veteran's 
schizophrenia demonstrated a severe impairment of social and 
industrial adaptability, warranting a 70 percent evaluation, 
and that the evidence showed that the veteran was unable to 
follow a substantially gainful occupation.  The RO informed 
the veteran that although the decision represented a full 
grant of the benefits sought on appeal, the disability may be 
subject to improvement and the assigned evaluation is subject 
to future review examination.  The veteran was informed of 
this decision by a July 3, 1996 letter.   

The record shows that the RO attempted to schedule the 
veteran for a VA examination in August 1997.  However, the 
notice of examination was returned to VA undelivered.  In 
January 1998, VA then attempted to obtain a current address 
for the veteran by requesting the information from the bank 
where the veteran's disability payments were being directly 
deposited.  The bank responded with the same Atlanta address 
that the RO had on file.  Therefore, after due diligence to 
obtain a correct address for the veteran, the RO proposed to 
reduce the veteran's schizophrenia rating from 100 percent to 
50 percent, which was a protected rating, for the veteran's 
failure to report for a VA reexamination.  In proposing this 
reduction, the RO complied with the procedural requirements 
outlined at 38 C.F.R. § 3.105(e) (1999), and sent this letter 
to the veteran's last known address of record.  As the rating 
reduction would ultimately result in the reduction of 
compensation payments being made to the veteran, the RO 
appropriately prepared a proposed rating reduction setting 
forth material facts and reasons.  The RO notified the 
veteran of this proposed action in February 1998, and 
informed him that he should inform VA within 60 days as to 
whether he would report for a reexamination.        

The veteran replied, through his representative, in March 
1998 that he never received the examination notification and 
that he was willing to report for an examination.  The RO 
then rescheduled the veteran's examination for May 1998, but 
the veteran failed to report for that examination.  The Board 
notes that the veteran's correspondence to VA in April 1998 
listed his address as being in Atlanta.  Furthermore, VA 
records of prescriptions being filled for the veteran between 
March and June of 1998 show his address as the same Atlanta 
address that was listed on correspondence from the veteran at 
the time.  After the veteran failed to report for the 
examination, the RO sent a May 18, 1998 letter to the 
veteran, to the same Atlanta address, stating that his 
schizophrenia disability rating was now being reduced for 
repeated failure to report for an examination despite his 
assurances in March 1998 that he would report for an 
examination.  The RO then issued a rating decision in May 
1998 reducing the schizophrenia rating from 100 percent to 50 
percent, effective June 1, 1998, and informed the veteran of 
this action.  

The veteran replied to the RO three days after the RO's May 
18 letter, stating that he was never notified of the 
reexaminations, and requesting that his disability rating be 
restored to 100 percent.  The veteran also submitted a 
consent form for release of information to VA, received by VA 
in June 1998, in which he listed his address as the same 
Atlanta address that was listed in VA records at the time.  
The RO again rescheduled the veteran for a VA examination in 
July 1998, and informed the veteran by a June 22, 1998 letter 
mailed to the same Atlanta address listed on the veteran's 
most recent correspondence.  Once again, the veteran failed 
to report for his July 1998 examination.       

The veteran replied to VA in October 1998 that he no longer 
lives in Atlanta, giving a Savannah address, and stated that 
he appeals the reduction in rating.  He also stated that he 
wished to have a personal hearing on the issue of his rating 
reduction.  During his November 1998 hearing, the veteran 
testified that he had lived in New York with his fiancée -- 
now his wife -- for a year and one half leading up to July 
1998, when he moved to Savannah.  He stated that the Atlanta 
address that he was using was his father's address, and that 
his failure to report for examinations was due to his 
father's failing health and inability to notify the veteran 
of scheduled examinations.  The veteran stated that his 
father was diagnosed with cancer in July 1998 and died in 
September 1998.      

Subsequent to this RO hearing, the veteran was examined by VA 
in January 1999.  Based on this examination, the RO increased 
evaluation of the veteran's schizophrenia -- now described as 
major affective disorder, recurrent, currently in partial 
remission -- to 70 percent effective June 1, 1998, the date 
of the previous effective date of the reduction to 50 
percent.

The Board finds that the RO complied with all procedural 
considerations before reducing the veteran's psychiatric 
disability rating.  In accordance with 38 C.F.R. § 3.105(e) 
and § 3.655(c), the RO notified the veteran in February 1998 
at his latest address of record of his failure to report for 
examinations, allowing him 60 days to inform the RO of his 
willingness to report for another examination.  This action 
was taken by the RO only after diligently trying to obtain 
the veteran's current mailing address through his bank, which 
confirmed the address on record.  

As previously stated, the veteran promptly responded in March 
1998 that he never received notification of the examination, 
and requested another examination date.  Similarly, he failed 
to report for the scheduled examination in May 1998, and 
again later stated that he never received notification; yet 
he promptly responded to VA after he was informed that his 
rating was reduced for failure to report for the examination.  
All this time, VA used the veteran's Atlanta address as the 
address of record.  The Board notes that the veteran 
testified during his RO hearing that he was living in New 
York during this time period; yet his correspondence in April 
1998 and VA record of prescriptions being filled from March 
to June of 1998 show his address to be in Atlanta.  The Board 
notes that the record shows that the veteran maintained his 
father's residence in Atlanta as his address of record with 
VA.  The evidence is clear that the veteran deliberately 
maintained his address of record as the Atlanta address, even 
though he actually lived in New York.  The Board will not 
abrogate the veteran's responsibility to respond to VA 
correspondence by blaming the veteran's father for alleged 
failure to relay the information to his son.  It was not 
until July 1998 that the veteran reportedly changed his 
address to Savannah.  By this time, the RO had already 
reduced the veteran's disability rating for failure to report 
for examinations.            

Under 38 C.F.R. § 3.655, a veteran who fails to report for a 
VA examination may be subject to the reduction or 
discontinuance of VA disability benefits.  However, § 3.655 
allows for a reduction or discontinuance of benefits only 
when the veteran's failure to report for examination was 
without good cause.  The Board finds that the veteran has not 
presented good cause for his failure to report for 
examinations.  He maintained his father's address as his 
address of record up through the rating reduction action in 
May 1998.  He promptly responded to correspondence about 
failure to appear for examinations and the RO's intention to 
reduce his disability rating, and maintained that his address 
was still in Atlanta, but did not report for the examinations 
even though his address of record never changed during this 
period.  The fact that the veteran reportedly lived in New 
York while purposely maintaining an Atlanta address of record 
is evidence to the Board that good cause is not shown for his 
failure to appear for the examinations.  The RO complied with 
§§ 3.105 and 3.665, and the evidence shows that the onus was 
on the veteran, and not his father, to either change his 
address of record to New York during this period or be 
subject to the consequences, of which he was duly informed, 
for failure to respond timely to VA correspondence.      

As stated, the Board finds that the procedural requirements 
of 38 C.F.R. §§ 3.105 and 3.655 were met before the RO 
reduced the veteran's psychiatric disability rating.  The 
Board now turns to the question of whether the evidence since 
the veteran reported for a VA examination in January 1999 
supports a 100 percent rating.  The Board finds that the 100 
percent rating criteria are not satisfied.    

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

The veteran's service connected schizophrenia, major 
affective disorder, competent, is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9204 - schizophrenia, 
undifferentiated type -- which is rated under the general 
rating formula for mental disorders.  Under this general 
rating formula, a 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  

The evidence from the January 1999 VA examination shows that 
the veteran has periods of very severe depression, during 
which he has some hopelessness and vague suicidal thoughts, 
although he states that he has never come close to acting on 
his suicidal ideation.  He also complains of chronic 
insomnia, and appetite problems when his depression is at its 
worst.  He has anxiety with panic attacks occurring about 
once or twice a month and last for several minutes.  He also 
has hallucinations that vary in frequency, but on average 
once a month.  His mood tends to be sad or dysphoric.  The 
veteran also reports that he functions fairly well during 
periods of low or minimal stress.  He states that he is 
married, is close to his wife, has friends, and also has 
outside interests such as Civil War history.  He relates that 
periods of even mild stress increase his anxiety and 
depression symptoms.  He states that even thinking about 
working again raises his anxiety and stress.

Upon examination, the veteran was alert, cooperative, 
pleasant, with clear sensorium.  He was well oriented, with 
memory intact and speech normal.  His affect was mildly to 
moderately depressed and anxious.  The examiner noted that 
the veteran became anxious when talking about Vietnam or work 
stress.  The examiner did not find the veteran to be 
suicidal, and there was no evidence of psychosis or thought 
disorder.  Insight and judgment were intact.  The examiner 
diagnosed the veteran with major affective disorder, 
recurrent, currently in partial remission.  According to the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (pp. 46-47)(4th ed., revised, 
1994) (or DSM-IV), his Global Assessment of Functioning (GAF) 
code is 50, which the examiner described as with little or no 
stress the veteran functions quite well and normally, but his 
stress tolerance is quite impaired, interfering significantly 
with occupational functioning and even with some social 
functioning.  
     
This evidence clearly shows that the veteran's current 
nervous condition does not satisfy the 100 criteria for 
mental disorders.  There is no evidence of symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, memory loss for names of close relatives or his own 
name, and intermittent inability to perform basic minimal 
hygiene.  The evidence shows that the veteran has not 
displayed these symptoms.  Therefore, the Board must conclude 
that the factual evidence does not support a restoration of 
the 100 percent rating.  

The Board also notes that the veteran requested a Board Video 
Hearing in December 1999 to present evidence on his behalf, 
was provided a hearing date in January 2000, but failed to 
report for his hearing.  


ORDER

Entitlement to a restoration of 100 percent disability rating 
for a service connected nervous condition is denied.   



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

